Citation Nr: 0418846	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  00-12 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of a tear of the right medial 
meniscus for the period prior to May 3, 2001, and for the 
period subsequent to June 30, 2001, to include the question 
of whether a separate, compensable rating is warranted for 
arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1985.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2003, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, for additional development.  
Following the completion of the requested actions, the case 
was returned to the Board for further review.  


FINDINGS OF FACT

1.  For the periods prior to May 3, 2001, and subsequent to 
June 30, 2001, not more than a moderate impairment of the 
right knee, manifested by recurrent subluxation of lateral 
instability, is shown.  

2.  Degenerative arthritis of the right knee with a 
noncompensable diminution of right knee flexion cannot 
reasonably be dissociated from the veteran's service-
connected right knee disability during the period from May 
28, 1999, to the present.

3.  The presence of pain or functional loss is not shown to 
warrant the assignment of an increased evaluation for the 
service-connected right knee disorders.

4.  An exceptional or unusual disability picture is not 
demonstrated to be associated with existing service-connected 
right knee disorders.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for postoperative residuals of a tear of the right 
medial meniscus for the period prior to May 3, 2001, and for 
the period subsequent to June 30, 2001, have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2003).  

2.  The criteria for the assignment of a separate, 10 percent 
evaluation for degenerative arthritis of the right knee have 
been met for the period from May 28, 1999, to the present.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.71a, Diagnostic 
Code 5003 (2003); Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000, subsequent to the initiation of the claim in 
question on May 28, 1999.  The VCAA significantly added to 
the statutory law concerning VA's duties when processing 
claims for VA benefits by redefining the obligations of VA 
with respect to its duty to assist a claimant and including 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), and the applicable law 
and regulations have been the subject of holding of various 
Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Written notice of the foregoing was provided to 
the veteran in March 2001, September 2002, and March 2003 
letters, to which the veteran did not directly respond.  The 
September 2002 letter specifically advised the veteran that 
it was his responsibility to provide evidence to support his 
claim.  To that extent, the VA's duties established by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been 
satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the veteran has 
not requested VA assistance in obtaining pertinent evidence.  
The veteran has been afforded multiple VA examinations for 
evaluating the disability in question during the course of 
the instant appeal, and all relevant reports of VA treatment 
have been obtained and associated with his claims folder.  

Fourthly, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004), held, in part, that VCAA 
notice, as required by 38 U.S.C.A. §§ 5100, 5103(a); 38 
C.F.R. § 3.159, must be provided to a claimant before the 
initial unfavorable RO decision on a claim for VA benefits.  
In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Hence, it 
was impossible for VA to have complied with a law that did 
not become effective until November 2000.  Moreover, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication denying the 
claim in question, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did address in dicta 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
did not foreclose the possibility that the Secretary could 
show that the lack of a pre-RO decision notice was not 
prejudicial to the appellant.  

Accordingly, the Board finds that the Court in Pelegrini has 
left open the possibility of a notice error being found to be 
non-prejudicial.  To find otherwise would require the Board 
to remand every case for the purpose of having the RO provide 
a pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of 38 U.S.C.A. § 5103(a).  In this case, absent 
evidence or argument to the contrary, there is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini arguably would require the entire rating process to 
be reinitiated when notice was not provided prior to the 
first RO adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error."  
Id. at 1375.)  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C.A. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-RO 
initial adjudication constitutes harmless error, especially 
since an RO determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an RO decision is appealed to the Board.  Rather, it 
is only after a decision of either the RO or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant, beginning in 
2001, was not afforded to him prior to the first RO 
adjudication of the claim(s), full notice was provided by the 
RO prior to the most recent transfer and certification of the 
appellant's case to the Board, and the content of the notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notices were provided, 
the case was readjudicated and a supplemental statement of 
the case was provided to the appellant.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Finally, as noted above, this matter was remanded to the RO 
by the Board in July 2003, and certain other development was 
undertaken by the Board through its development memorandum of 
November 2002.  The record indicates that all of the actions 
sought by the Board were accomplished in accordance with its 
directives and the veteran does not contend otherwise.  To 
that extent, there is no bar to the Board's consideration of 
the merits of the veteran's claim for increase, including 
whether a separate, compensable evaluation is warranted for 
arthritis of the right knee.  See Stegall v. West, 11 Vet. 
App. 268, 270-71(1998).  

Service connection for a right knee lateral meniscus tear was 
established by a rating decision in 1985.  At that time, a 20 
percent schedular evaluation was assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, on the basis of subluxation or 
instability.  Submitted to the RO on May 28, 1999, was a 
claim for increase in which the appellant alleged, in effect 
that the 20 percent rating for his right knee disability was 
inadequate, citing pain, instability, and joint swelling.  In 
a June 2001 rating decision the RO assigned a temporary total 
rating for convalescence for the disability in question from 
May 3, 2001, to June 30, 2001, inclusive.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Id.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2003).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.; see Esteban v. Brown, 6 
Vet. App. 259 (1994).  

Impairment of the knee manifested by moderate subluxation or 
lateral instability warrants a 20 percent rating; and where 
there is severe subluxation or lateral instability, a 30 
percent evaluation is assignable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

A May 1999 magnetic resonance imaging of the right knee 
revealed tears of the lateral and medial menisci, in addition 
to a complete tear of the anterior cruciate ligament (ACL) 
and a Baker's cyst.  Use of a right knee brace followed.  
Despite the foregoing, only the veteran's lateral meniscus 
tear is service connected at this time.  

At an August 1999 VA medical examination he complained that 
his right knee gave way twice weekly, with locking occurring 
twice a month.  Physical examination revealed that the 
appellant walked with a limp.  While a positive Lachmann's 
sign and McMurray's test were reported, the degree of 
subluxation or instability was not specified.  The only 
clinical impression was a right knee ACL tear.  The examiner 
noted that the veteran had a limited ability to squat, kneel 
or stair climb, and that running was no longer possible.

At a September 2000 VA evaluation the right knee ligaments 
were found to be stable.  

Right knee surgery was performed in May 2001 for debridement 
of the medial and lateral menisci, a chondroplasty of the 
lateral femoral condyle, debridement of scar tissue from the 
intercondylar notch, and a patellar chondroplasty.  Use of a 
right knee brace followed, and in June 2001, some ligamentous 
laxity was evident.  

When examined by VA in March 2003, the right knee ligaments 
were stable, with the McMurray's and internal/external 
torsion tests being negative.  

In light of all of the foregoing, the Board finds no evidence 
of severe subluxation or lateral instability due to the 
service connected right knee for the period prior to May 3, 
2001, or the period subsequent to June 30, 2001.  To that 
extent, the veteran's contentions to the contrary are 
unsubstantiated.  

In terms of rating the disability in question under alternate 
criteria, there is no evidence of nonunion or malunion of the 
tibia and/or fibula throughout the pertinent time frame.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5262.  Moreover, medical 
evidence fails to identify the existence of ankylosis of the 
right knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  
During the appellate period any right knee  flexion and 
extension, at their worst did not warrant more than a 
noncompensable evaluation under Diagnostic Codes 5260, 5261.  
Lastly, any surgical scarring is well healed and not 
otherwise symptomatic, such as would warrant assignment of a 
rating in excess of 20 percent.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2001), Diagnostic Codes 7801-7805 
(2003).

Still, in VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's 
General Counsel determined that, when a claimant has 
arthritis and instability of the knee, separate ratings may 
be assigned under Diagnostic Codes 5003 and 5257.  Moreover, 
in VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), VA's Acting 
General Counsel found that, even if the veteran did not have 
limitation of motion of the knee meeting the criteria for a 
noncompensable evaluation under Diagnostic Codes 5260 or 
5261, a separate evaluation could be assigned if there was 
evidence of a full range of motion "inhibited by pain."  
See also Lichtenfels.

In this instance, there is demonstrated to be an arthritic 
process of the veteran's right knee that cannot reasonably be 
dissociated with the service-connected tear of the right 
medial meniscus.  X-rays during 1989 noted right knee 
arthritic changes.  Diminished right knee motion was shown 
during July 1998.  Radiographs in May 1999 disclosed mild 
degenerative joint disease of the right knee joint, with VA 
clinical examination in the same month showing reduced 
flexion of the right knee to 120 degrees.  Hospital and 
outpatient evaluations involving the right knee in August 
1999 likewise revealed evidence of limited motion of the 
right knee, and a VA medical examination in September 2000 
identified limited movement of the right knee.  On a VA 
medical examination in March 2003, X-rays identified mild 
degenerative joint disease of the right knee and, clinically, 
there was found to be limited flexion of the same knee.  

Although the range of right knee motion is noncompensable 
under Diagnostic Codes 5260 and 526, there is a demonstration 
of right knee pain on motion throughout the pertinent time 
frame, as well as degenerative joint disease.  Consequently, 
a separate, 10 percent evaluation is for assignment under 
Diagnostic Code 5003 and 38 C.F.R. § 4.59, based on the 
presence of arthritis and noncompensable range of motion of 
the right knee, for the period from the date of the current 
claim May 28, 1999, to the present.  VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.

Remaining for consideration is whether any further increase 
in the schedular evaluation for right knee disability is 
warranted on the basis of 38 C.F.R. §§ 4.40, 4.45, 4.59.  
These regulations provide that the rating for a 
musculoskeletal disorder based on limitation of motion should 
reflect functional limitation that is due to pain, as 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  Id.  When assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

In this case, there is objective evidence of pain on motion 
and some functional limitations involving activities, such as 
climbing up and down staircases.  While the foregoing are not 
insignificant, pain is a listed criterion of Diagnostic Code 
5003 and 38 C.F.R. § 4.59, and the 10 percent rating assigned 
for right knee arthritis adequately compensates the veteran 
for the degree of impairment due to pain.  Moreover, no 
objective evidence otherwise specifically links the veteran's 
complaints of pain to manifestations of right knee disability 
not contemplated by the separate award for arthritis.  

Finally, in terms of the veteran's extraschedular entitlement 
to an increased disability evaluation, it is noted that the 
veteran has indicated that he is receiving disability 
benefits from the Social Security Administration, but for 
disability unrelated to his right knee.  While he avers that 
his right knee disablement hinders his employment potential, 
the record does not indicate that service-connected 
disability of the right knee results in a marked interference 
with employment or necessitates frequent periods of 
hospitalization, such as to render inadequate the regular 
schedular criteria.  To that end, there is no basis for a 
finding of extraschedular entitlement.  

In sum, the evidence on file warrants not more than a 20 
percent schedular evaluation for the veteran's service-
connected right knee disability for the period prior to May 
3, 2001, or the period from July 1, 2001, to the present.  A 
separate, 10 percent rating is assignable for right knee 
arthritis, for the period from May 28, 1999.  




ORDER

A rating in excess of 20 percent for postoperative residuals 
of a tear of the right medial meniscus for the period prior 
to May 3, 2001, and for the period subsequent to June 30, 
2001, is denied.  

A separate, 10 percent rating is for assignment for right 
knee arthritis for the period from May 28, 1999, to the 
present, subject to those provisions governing the payment of 
monetary benefits.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



